321 S.W.2d 576 (1959)
WEST TEXAS GULF PIPE LINE COMPANY, Petitioner,
v.
HARDIN COUNTY, Texas, et al., Respondents.
No. A-7162.
Supreme Court of Texas.
March 11, 1959.
*577 William F. Erwin, Jr., Houston, Keith, Mehaffy, McNicholas & Weber, Beaumont, for petitioner.
Earl B. Stover, County Atty., Hardin County, Kountze, E. G. Aycock, Fort Worth, for respondents.
PER CURIAM.
The trial court refused to issue a temporary injunction restraining the officers, officials and employees of Hardin County from attempting to collect certain taxes levied against properties of petitioner, West Texas Gulf Pipe Line Company. The Court of Civil Appeals affirmed this action. 319 S.W.2d 155. It appears that there is no threat of irreparable injury or damage to petitioner pending a final determination of the case on the merits, and therefore the Court of Civil Appeals was correct in affirming the trial court's order upon the basis that an abuse of the legal discretion vested in the trial court was not shown. We express no opinion as to other matters discussed by the Court of Civil Appeals. The application for writ of error is refused, no reversible error.